DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement dated 11/20/2018 has been considered and made of record.

Claim Objections
Claims 13-22 are objected to because of the following informalities:  
Claims 13 and 15-20 as currently presented indicate that they depend from canceled claim 1.  These claims will be treated as though they depend from independent claim 12.  
Claim 14 depends from canceled claim 2 and will be treated as though it depends from clam 13.   

Claim 22 depends from canceled claim 10 and will be treated as though it depends from clam 21.
It is also pointed out that claim 18 states “according to any of claim 1” which should be “according to claim 12”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Claim 12 is indefinite because it appears to merely include a list of elements while failing to recite any structural cooperation among the elements which make up the claimed device.  As a result, the metes and bounds of the claim cannot be clearly determined.  It appears that the 
	In claim 13, the “assembly of twelve chambers” is indefinite because it is not clear how these chambers structurally interact with one another and/or the rest of the positively recited elements of the claimed device.
	In claim 14, “the purification path of syngas” and “the syngas” lack antecedent basis.
	Claims 15 and 16 appear to recite method steps without reciting an additional structure.  Clarification and/or correction is requested.
	Claims 17-22 are indefinite because the claims merely state that “the device is configured to” and then links an intended function or a method step to this language rather than positively reciting what, if any, further structural limitations are encompassed by the claim language.  Clarification and/or correction is requested.
	In claim 16, “hot syngas” lacks antecedent basis.  Also, it is not clear if the recited “a primary treatment tank” is the same or different from that recited in claim 12.  Clarification and/or correction is requested.
	In claim 17, “hot syngas” lacks antecedent basis.
	In claim 18, “the initially cooled syngas” lacks antecedent basis.
	In claim 19, “cooled syngas” lacks antecedent basis.

	In claim 21, “the solution” and “LHMF” lack antecedent basis.
	In claim 22, “the resulting steam” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 12-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Branson (US 2003/0111410) in view of Chheda et al.(US 2017/0226076).
With respect to claim 12, the reference of Branson discloses a device for producing energy from waste that includes a power generator (145); a digester (120); and a biodiesel, active coal, tar and ashes generator including a purification chamber (130), a gas generator (140), a radiator (155), a compressor (135), a reactor (150,170) and a pump (¶[0045]).
Claim 12 differs by reciting that the device includes an HMF producer including a primary treatment tank; a pump, a reactor, an extractor and a purification tank.
The reference of Chheda et al. discloses that it is known in the art to produce furfural from cellulosic biomass waste (¶[0027] and [0037]).  The process utilizes a primary treatment tank (114) for the cellulosic biomass, a reactor (300) for producing furfural, an extractor (330) and a purification tank (400).
In view of this teaching, it would have been well within the purview of one having ordinary skill in the art to incorporate the furfural process within the system of the primary reference for the known and expected result additionally providing a means for producing a furfural product using the biomass waste of the primary reference in addition to the biodiesel and electricity already produced from the cellulosic biomass waste of the primary reference.
While the reference of Chheda et al. does not specifically disclose the production of HMF, the disclosed process and structural elements related to the production of furfural are 
	With respect to claim 13, the number of chambers used in the digester would have been merely an obvious matter in design choice based on the amount of biomass that needs to be treated by the system while maintaining the efficiency of the system.
With respect to claims 15-22, in the absence of further positively recited structural elements and/or structural cooperation between the recited elements, the structure resulting from the combination of the references as discussed above with respect to claim 12 would be structurally capable of being “configured”/”operated” in the manner intended in claims 15-22.  Note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Retsina et al.(US 2014/0186903) is cited as prior art which pertains to the production of HMF using cellulosic biomass waste.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB